Citation Nr: 0727497	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  06-37 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, 
Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of October 4, 2005 
treatment at Decatur County General Hospital. 


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 adverse action by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Memphis, Tennessee, which is the Agency of Original 
Jurisdiction in this matter.

In June 2007, the veteran testified before the undersigned 
Veterans Law Judge via videoconference.  A copy of the 
hearing transcript is of record and has been reviewed.  In 
the same month, the veteran faxed a timeline of events as 
well as a December 18, 2006 denial letter with regard to 
payment or reimbursement of unauthorized medical expenses 
incurred as a result of October 4, 2005 treatment at 
Vanderbilt Medical Center (the veteran was transferred to 
Vanderbilt Medical Center after receiving preliminary 
treatment at Decatur County General Hospital).  During his 
pre-hearing conference, the veteran indicated that he was 
also seeking reimbursement or payment for the medical 
expenses incurred at Vanderbilt.  That matter is not 
currently on appeal, however, the veteran's statements during 
his pre-hearing conference and hearing could be construed as 
a notice of disagreement to the December 2006 denial.  Thus, 
the issue of entitlement to payment or reimbursement of 
unauthorized medical expenses incurred as a result of October 
4, 2005 treatment at Vanderbilt Medical Center is referred to 
the VAMC for any appropriate development.  The record does 
not contain any treatment records from Vanderbilt Medical 
Center.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

The Board finds that additional development is necessary 
prior to analyzing the veteran's claim on the merits.  

By way of history, on October 4, 2005, the veteran was 
involved in a tractor accident.  His wife, who is disabled, 
drove him to Decatur County General Hospital.  The veteran 
was initially treated at Decatur County General Hospital for 
an open fracture to his left middle and ring fingers, but was 
later transferred to Vanderbilt Medical Center where he 
apparently underwent surgery.  (The issue of entitlement to 
payment or reimbursement currently on appeal is limited to 
the medical expenses incurred on October 4, 2005 at Decatur 
County General Hospital.  As noted, the issue of entitlement 
to payment or reimbursement for medical expenses incurred on 
October 4, 2005 at Vanderbilt Medical Center has been 
referred to the VAMC for any appropriate development).  

In March 2006, VA received the veteran's invoice provided by 
Decatur County General Hospital for services rendered on 
October 4, 2005.  The veteran's claim was adjudicated 
pursuant to the provisions of 38 U.S.C.A. § 1725, and denied 
in August 2006 on the basis that he did not file his claim in 
a timely manner (within 90 days).  

According to his September 2006 notice of disagreement, the 
veteran indicated that upon receipt of the itemized bill from 
Decatur County, he sent it to VAMC Memphis.  He reports that 
he also sent a second set of bills to VAMC Nashville, and a 
third set to VAMC Murfreesboro.  The itemized bill that was 
received in March 2006 was apparently prepared in February 
2006, well beyond the 90-day filing limit.  Nevertheless, it 
is unclear which VAMC actually received the invoice and 
whether the veteran filed a claim and/or submitted a set of 
bills prior to that date.  During his personal hearing, he 
indicated that he started sending his bills to VA in late-
October.  Therefore, the Board finds it necessary to 
determine if an application for benefits and/or an invoice 
for expenses incurred at Decatur County General Hospital 
was/were received at any VAMC prior to March 2006.
 
Also, the veteran refers to certain documents that are not of 
record.  In his June 2007 facsimile, the veteran indicated 
that he received a denial letter dated November 8, 2006, and 
then submitted a "notice of disagreement" dated November 
20, 2006.  Neither document is in the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  VAMC Memphis should contact the VAMCs 
in Nashville and Murfreesboro and request 
and obtain any invoices/applications for 
payment or reimbursement of medical 
expenses incurred by the veteran on 
October 4, 2005 at Decatur County.  The 
veteran asserts that he sent a set of 
bills to each medical center.

2.  VAMC Memphis should ensure that the 
veteran's Medical Administrative Services 
(MAS) folder is complete.  All copies of 
invoices received, denial letters, and 
correspondence from the veteran should be 
included in the MAS folder.

3.  Upon completion of the above-
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
currently on appeal.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



